DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Burgmaier on April 23, 2021.
The claims have been amended as follows. Claims unlisted remain unchanged. 
139. (Currently Amended) A device comprising: 
a monolithic tube having a cylindrical outer surface having a circular cross-sectional shape, the monolithic tube including: 
an elongate shaft defining a central guidewire lumen extending from a proximal end of the elongate shaft to a distal end of the elongate shaft coaxially with a central longitudinal axis of the elongate shaft such that the central guidewire lumen is centered on the central longitudinal axis of the elongate shaft; 
a first planetary lumen; and 
a second planetary lumen opposite the first planetary lumen and spaced apart from the central guidewire lumen, the first and second planetary lumens positioned directly , wherein the first planetary lumen and the second planetary lumen are elongated in cross-sectional shape; 
a first balloon having a proximal end and a distal end defining a length, the first balloon defining an inflatable portion having an interior in fluid communication with the first planetary lumen; and 
a second balloon having a proximal end and a distal end defining a length, the second balloon defining an inflatable portion having an interior in fluid communication with the second planetary lumen, the first and second balloons positioned on opposing sides of the elongate shaft; 
wherein the distal end of the first balloon and the distal end of the second balloon both terminate at a common axial location along the elongate shaft; 
wherein a wall of the elongate shaft extending circumferentially between the inflatable portion of the first balloon and the inflatable portion of the second balloon along the lengths of the Page 2 of 22Application No. 12/297,252Amendment filed January 21, 2020Reply to Non-Final Office Action dated October 21. 20 19first and second balloons has an outer surface visible to an exterior of the device when the inflatable portions of the first and second balloons are in an inflated state and an inner surface partially defining the guidewire lumen; 
wherein the outer surface of the wall of the elongate shaft has a circular cross-sectional shape and completely surrounds the central guidewire lumen, the first planetary lumen, and the second planetary lumen.



a monolithic tube including: 
an elongate shaft having an outer cylindrical surface having a circular cross- sectional shape and a central guidewire lumen extending therethrough from a proximal end of the elongate shaft to a distal end of the elongate shaft coaxially with a central longitudinal axis of the elongate shaft; and 
at least two planetary lumens positioned in a planetary array about the central guidewire lumen and radially inward of the outer cylindrical surface having the circular cross-sectional shape, the at least two planetary lumens each having an elongated 
wherein the at least two planetary lumens includes a first planetary lumen and a second planetary lumen directly opposite the first planetary lumen relative to the central longitudinal axis; 
wherein a diameter of the central guidewire lumen is greater than a maximum distance of the first planetary lumen measured between furthest points of the first planetary lumen in a plane perpendicular to the central longitudinal axis, and wherein the diameter of the central guidewire lumen is greater than a maximum distance of the second planetary lumen measured between furthest points of the second planetary lumen in a plane perpendicular to the central longitudinal axis; 

a second balloon adjacent the distal end of the elongate shaft opposite the first balloon, the second balloon having a proximal end and a distal end defining a length, the second balloon having an inflatable portion in fluid communication with the second planetary lumen; 
wherein the first balloon and the second balloon extend away from a wall of the elongate shaft in directly opposite directions to form a generally planar inflation element when the first balloon and the second balloon are fully inflated; 
wherein the wall of the elongate shaft extending circumferentially between the inflatable portion of the first balloon and the inflatable portion of the second balloon along the lengths of the first and second balloons has an outer surface visible to an exterior of the device when the inflatable portions of the first and second balloons are in an inflated state and an inner surface partially defining the guidewire lumen; 
wherein the wall of the elongate shaft completely surrounds the central guidewire lumen, the first planetary lumen, and the second planetary lumen, and the wall of the elongate shaft defines a circular circumference in the plane perpendicular to the central longitudinal axis.  

196. (Currently Amended) A device comprising: 
a monolithic tube including:  Page 5 of 22Application No. 12/297,252 Amendment filed January 21, 2020 Reply to Non-Final Office Action dated October 21, 2019 
an elongate shaft defining a circumferential wall having an outer cylindrical surface having a circular cross-sectional shape and a central guidewire lumen extending 
a first planetary lumen and a second planetary lumen arranged in a planetary array around the central guidewire lumen within the wall of the elongate shaft, wherein the first and second planetary lumens are located radially inward of the outer cylindrical surface having the circular cross-sectional shape and radially outward of the central guidewire lumen; 
a first balloon having a proximal end and a distal end defining a length, the first balloon defining an inflatable portion having an interior in fluid communication with the first planetary lumen; and 
a second balloon having a proximal end and a distal end defining a length, the second balloon defining an inflatable portion having an interior in fluid communication with the second planetary lumen; 
wherein the first planetary lumen and the second planetary lumen are elongated in cross-sectional shape, spaced apart from the central guidewire lumen, and do not circumferentially overlap each other in a plane perpendicular to the central longitudinal axis; 
wherein at a cross-section perpendicular to the central longitudinal axis taken through the elongate shaft at a location proximal of the first and second balloons: 
the elongate shaft has a circular circumference defined by the outer cylindrical surface; 

a second portion of the wall is positioned between the second planetary lumen and the central guidewire lumen, and partially defining the second planetary lumen and the central guidewire lumen;  Page 6 of 22Application No. 12/297,252 Amendment filed January 21, 2020 Reply to Non-Final Office Action dated October 21, 2019 
a third portion of the wall is positioned radially outward of the first planetary lumen and partially defining the first planetary lumen; and 
a fourth portion of the wall is positioned radially outward of the second planetary lumen and partially defining the second planetary lumen; 
wherein at a cross-section perpendicular to the central longitudinal axis taken through the elongate shaft and the first and second balloons: 
the elongate shaft is devoid of the third portion of the wall such that the first portion of the wall partially defines the interior of the first balloon; and 
the elongate shaft is devoid of the fourth portion of the wall such that the second portion of the wall partially defines the interior of the second balloon; 
wherein a fifth portion of the wall of the elongate shaft extending circumferentially between the inflatable portion of the first balloon and the inflatable portion of the second balloon along the lengths of the first and second balloons has an outer surface visible to an exterior of the device when the inflatable portions of the first and second balloons are in an inflated state and an inner surface partially defining the guidewire lumen.

198. (Currently Amended) The device of claim 196, wherein a distal end of the first balloon and a distal end of the second balloon both terminate at a common axial location along the elongate shaft

201. (Cancelled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art (Deaton et al (US 6565583), Sahota (US 4581017), Jang (US 5304132)) teaches an elongate shaft, first balloon, and second balloon, as claimed, as well as first and second planetary lumens directly opposite each other relative to the central longitudinal axis and radially space equidistant from the guidewire lumen, however, the claims have not been rejected over the body of prior art because there was no teaching, suggestion, or motivation to further incorporate that the claimed and modified first and second planetary lumens each have an elongated cross-sectional shape within the circular outer wall of the elongate shaft, since the further proposed modification to reconstruct the claimed invention from the references would amount to and be based on impermissible hindsight reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221.  The examiner can normally be reached on Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANH T DANG/Primary Examiner, Art Unit 3771